                       Case 3:20-cv-00981-JCS Document 5 Filed 02/26/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  Northern District of California

                                                                           )
                                                                           )
 ALAN STRICKLAND, an individual; and KELLY                                 )
        ST��_!(LAN!) _,_ an incli�ldual                                    )
                            Plaintiff(s)                                   )
                          v.                                               )               Civil Action No.          3 :20-cv-00981-JCS
         MASAI UJIRI, an individual; TORONTO                               )
       RAPTORS, a business entity; MAPLE LEAF                              )
    SPORTS & ENTERTAINMENT, a business entity;                             )
  NATIONAL BASKETBALL ASSOCIATION, INC.;                                   )
_ .. ____ ancl DOES 1 through 100, inclusive,_                             )
                           Defendant(s)                                    )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
     MASAI UJIRI, an individual; TORONTO RAPTORS, a business entity; MAPLE LEAF SPORTS &
     ENTERTAINMENT, a business entity; NATIONAL BASKETBALL ASSOCIATION, INC.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
DAVID P. MASTAGNJ (SBN 57721)
GRANT A. WINTER (SBN 266329)
BRETT D. BEYLER (SBN 319415)
MASTAGNI HOLSTEDT, A.P.C.
 1912 I Street, Sacramento, California 95811                                                 Telephone: (916) 446-4692

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           ST
                                                                             ATE
                                                                                S DISTR
                                                                                       IC
                                                                                         T             CLERK OF COURT
                                                                       D
                                                                                                        Susan Y. Soong
                                                                                                 CO
                                                                  E
                                                                IT




                                                                                                   UR
                                                              UN




                                                                                                     T
                                                              N O RT




                                                                                                      NI A




Date:       February 26, 2020
                                                                                                  OR
                                                                HE




                                                                                                 IF




                                                                       N
                                                                                                 AL
                                                                       R




                                                                                                               Signature of Clerk or Deputy Clerk
                                                                           DI
                                                                                S T RI T O F C
                                                                                      C
                         Case 3:20-cv-00981-JCS Document 5 Filed 02/26/20 Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                       (This section should not befiled with the court unless required by Fed. R. Civ. P. 4 (Z))

           Th1S SUmtriOns f01' (name of individual and title, if any)

was received by me on (date)

           ❑ I personally served the summons on the individual at (place)
                                                                                   on (date)                            ; or

           ❑ I left the summons at the individual's residence or usual place of abode with (name)
                                                                     a person of suitable age and discretion who resides there,
          on (~taae)                              ,and mailed a copy to the individual's last known address; or

          ❑ I se►•ved the summons on (name oftndividual)                                                                       ,who is
           designated by law to accept service of process on behalf of (name oforgantZaaton)
                                                                                   on (date)                            ; or

          ❑ I returned the summons unexecuted because                                                                             ; or

          ❑ ~t11@r (specify):




          My fees are $                           for travel and $                     for services, for a total of $


          I declare under penalty of perjury that this information is true.



Date
                                                                                               Server's signature



                                                                                          Printed name avtcl title




                                                                                               Server's address

Additional information regarding attempted service, etc:
